Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: April 24, 2009 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ CAPITAL REPORTS FIRST QUARTER 2009 EARNINGS Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "B&K Capital" or "the Company") today reported net income and earnings per share for the quarter ended March 31, 2009, of $600 thousand, and $.28 per diluted share, respectively, compared to $846 thousand, and $.40 per diluted share for the quarter ended March 31, 2008.Annualized returns on average assets and average equity for the quarter ended March 31, 2009, were .59% and 6.02%, respectively, compared to .93% and 9.31%, for the same period in The decrease in earnings in the first quarter of 2009 as compared to the same period in 2008 arose primarily because the Company increased the provision to the allowance for possible loan losses by $580 thousand in the first quarter of 2009.Also costs associated with the FDIC premium assessments in first quarter of 2009 increased $108 thousand over the same period in 2008.During the first quarter of 2009, the Company experienced increases in its nonperforming assets, primarily in its Mississippi markets, which prompted the additional provision expense. While net income was lower for the first quarter of 2009, net interest income increased $383 thousand to $3.7 million at March 31, 2009, compared to the same period in 2008.The increase is due to growth in net earning assets which added approximately $480 thousand to net interest income over the prior period offset by approximately $97 thousand due to interest rates.The growth in net interest income is evidenced mainly by the increase in average assets to $409 million at March 31, 2009, primarily from additional investment security purchases.Average investment securities increased $45 million since year-end to $171 million as the Company took advantage of a more desirable yield curve and the lower interest rate environment.The Company’s net interest margin remained relatively stable, decreasing only 5 basis points to 3.77% at March 31, 2009, from 3.82% at March 31, 2008. Non-interest income ended March 31, 2009, at $619 thousand compared to $783 thousand at March 31, 2008.The difference was primarily due to a gain of $148 thousand from the sale of the Company’s trading investment security portfolio in the first quarter of 2008.Non-interest expense increased $88 thousand as compared to the first quarter of 2008 and ended the first quarter of 2009 at $2.9 million.Increased FDIC premiums of $108 thousand and higher other real estate expenses of $47 thousand were offset by lower personnel, occupancy and equipment costs. The Bank’s provision for loan losses for the three month period ending March 31, 2009, was increased to $700 thousand, compared to $120 thousand during the same period in 2008.As stated earlier, the increase in provision was added in response to increases in non-performing assets after December 31, 2008.Total non-performing assets, which include non-accrual loans of $5.4 million, loans past due 90 days or more of $516 thousand and other real estate of $1.4 million, ended the first quarter of 2009 at $7.3 million compared to $5.0 million at December 31, 2008.Approximately $4.0 million of the nonaccrual loans are in two commercial real estate loans.Both are subject to forbearance agreements but interest is being paid. Non-performing assets as a percent of average assets increased to 1.78% at March 31, 2009, from 1.25% at December 31, 2008.The allowance for loan losses ended the first quarter of 2009, at $3.0 million, or 1.34% of loans compared to 1.06% at
